DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 9/11/2019 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-20 are pending. Claims 1, 14, and 17 are the independent claims. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 12, the motion sensor provides motion data for the chassis, and in Claim 13, this motion data, from the same sensor, is now for the rail carriage and this becomes unclear. Does this mean that there are two sensors, one for the print rail carriage and one for the chassis, or merely having one sensor that measure motion of the chassis, would also know where the printer rail is located? As currently presented, Claim 13 fails to clearly recite the metes and bounds of the claim and is thus indefinite. The Office is going to interpret any type of data that knows the chassis position, will know changes to the print rail, since they connected. Appropriate action is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 and US Patent 10,268,202. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications require the same key features in robotic control and floor marking.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 3-13 are rejected under 35 USC 103 as being unpatentable over Miller (United States Patent Publication 2014/0277728) in view of Giusti et al. (United States Patent 7,372,247).
With respect to Claim 1: While Miller discloses “A device, comprising: a chassis configured to translate along a floor” [Miller, ¶ 0007, 0015, and 0017-0023]; 

“the print head configured to apply a floor marking to the floor” [Miller, ¶ 0007, 0015, and 0017-0023]; 
“a controller configured to: receive construction instructions comprising floor coordinates that define where floor markings should be applied to the floor” [Miller, ¶ 0007, 0015, and 0017-0023]; 
“the construction instructions being received by the controller over a wireless antenna of the device from a computing device over a network” [Miller, ¶ 0007, 0015, and 0017-0023];
“automatically translate the chassis along the floor in alignment with the floor coordinates” [Miller, ¶ 0007, 0015, and 0017-0023]; 
“using current location information received from a base station” [Miller, ¶ 0007, 0015, and 0017-0023];
“using the current location information received from the base station” [Miller, ¶ 0007, 0015, and 0017-0023];
“and automatically transfer the floor markings to the floor during translation of the chassis using the marking assembly in combination with movement of the chassis” [Miller, ¶ 0007, 0015, and 0017-0023];
Miller does not go into detail about the marker system.
Giusti, which is also a ground marking system mounted on a vehicle teaches “the marking assembly comprising: a print rail mounted to the chassis” [Giusti, Col 3 lines 38-53, Col 5, lines 6-11,Col 7 lines 46-56 and Figure 1];

“the print rail carriage configured to translate linearly along the print rail; and a print head mounted to the print rail carriage” [Giusti, Col 3 lines 38-53, Col 5, lines 6-11,Col 7 lines 46-56 and Figure 1];
“automatically translate the print rail carriage along the print rail, independent of the translation of the chassis” [Giusti, Col 3 lines 38-53, Col 5, lines 6-11,Col 7 lines 46-56 and Figure 1]; 
“in alignment with the floor coordinates” [Giusti, Col 3 lines 38-53, Col 5, lines 6-11,Col 7 lines 46-56 and Figure 1],
“using the current location information received from the base station” [Giusti, Col 3 lines 38-53, Col 5, lines 6-11,Col 7 lines 46-56 and Figure 1];
“and automatically transfer the floor markings to the floor during translation of the chassis using the marking assembly in combination with movement of the chassis” [Giusti, Col 3 lines 38-53, Col 5, lines 6-11,Col 7 lines 46-56 and Figure 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Giusti into the invention of Miller to not only use an autonomous vehicle to mark a floor as Miller discloses but to also incorporate a printer cartridge that moves horizontally to the direction of travel for marking the ground as taught by Giusti with a motivation to provide a  “lateral range and positioning of the marking systems” [Giusti Col 5, lines 13-22]. Since the claimed invention is merely a combination of 
With respect to Claim 3: Miller discloses “The device according to claim 1, further comprising a wired or wireless module for receiving the construction instructions from a computing device” [Miller, ¶ 0007, 0015, and 0017-0023].
With respect to Claim 4: Miller discloses “The device according to claim 1, further comprising an optical prism mounted to the chassis that reflects signals from the base station” [Miller, ¶ 0007, 0015, and 0017-0023];
“the optical prism reflecting signals from the base station” [Miller, ¶ 0007, 0015, and 0017-0023]; 
“wherein the controller receives distance measurement signals from the base station that indicate a current location of the device” [Miller, ¶ 0007, 0015, and 0017-0023].
With respect to Claim 5: Miller discloses “The device according to claim 4, further comprising a rail platform disposed on the chassis” [Miller, ¶ 0007, 0015, and 0017-0023]; 
“the rail platform configured to translate the optical prism along a rail axis between a retracted position and an extended position” [Miller, ¶ 0007, 0015, and 0017-0023]; 

With respect to Claim 6: While Miller discloses “The device according to claim 5, wherein the controller is further configured to translate the rail platform between the retracted position and the extended position” [Miller, ¶ 0007, 0015, and 0017-0023];
However Miller does not stat when the orientations should be recalculated. Rather that this should be carried out from “time to time”.
It is the Office's stance that recalculating orientations at transition points, without any explanation of any well-known benefit or a new and unexpected result of transition points over other points is a mere design choice. Recalculating the orientation of a robot is well known and systems marking floors based on the robots orientations are also known; further by differentiating the claimed subject matter by an art known feature without reciting a new and unexpected result would be an obvious design choice and involves only routine skill in the art. Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any point to recalculate the robots orientations and it would have been obvious and the design choice would have produced predictable results.
Office Note: The claims state “transition points”, however no precise meaning is given as to what is and what is not a transition point, thus the Office is interpreting this as any point.
Claim 7: While Miller discloses “The device according to claim 6, wherein the controller is further configured to: obtain a first distance measurement signal from the base station when the rail platform is in the retracted position” [Miller, ¶ 0007, 0015, and 0017-0023];]; 
“and a second distance measurement signal from the base station when the rail platform is in the extended position” [Miller, ¶ 0007, 0015, and 0017-0023]; 
“and calculate a current location of the device using the first distance measurement signal and the second distance measurement signal” [Miller, ¶ 0007, 0015, and 0017-0023].
With respect to Claim 8: While Miller discloses “The device according to claim 7, wherein the controller is further configured to: compare the current location to the floor coordinates; and adjust a direction of translation of the device if the comparison indicates a change in the direction of translation is required” [Miller, ¶ 0007, 0015, and 0017-0023].
With respect to Claims 9-10: While Miller discloses the vehicle marking the floor around a workspace, Miller does not specifically state a print rail.
Miller does not go into detail about the marker system.
Giusti, which is also a ground marking system mounted on a vehicle teaches “The device according to claim 1, wherein the print rail is mounted to the chassis on a print rail plane that is perpendicular to a chassis plane, the chassis plane being parallel with the floor” [Giusti, Col 3 lines 38-53, Col 5, lines 6-11, Col 7 lines 46-56 and Figure 1];

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Giusti into the invention of Miller to not only use an autonomous vehicle to mark a floor as Miller discloses but to also incorporate a printer cartridge that moves horizontally to the direction of travel for marking the ground as taught by Giusti with a motivation to provide a  “lateral range and positioning of the marking systems” [Giusti Col 5, lines 13-22]. Since the claimed invention is merely a combination of old, well known elements such as automated vehicle control and marking floors and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claims 11: While Miller discloses a print rail and performing markings, Miller does not specifically describe the print rail in detail.
 Giusti, which is also a marking apparatus for the ground with a printer, teaches “The device according to claim 10, wherein in response to the construction instructions comprising a curved marking, the controller is further configured to translate the print rail carriage laterally along the print rail plane 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Giusti into the invention of Miller to not only use a marker/paint system with fixed print rail to mark the floor as Miller discloses but to also incorporate a printer cartridge that moves horizontally to the direction of travel for marking the ground as taught by Giusti with a motivation to provide a  “lateral range and positioning of the marking systems” [Giusti Col 5, lines 13-22]. Since the claimed invention is merely a combination of old, well known elements such as automated vehicle control and marking floors and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Office Note: While Giusti does not specifically state “curved instructions”, Giusti does teach changing the length of the marks, and also that the carriage will follow the instructions, thus if the instructions (For the Giusti case, and underground wire or such), the carriage would move left or right with the instructions, while the vehicle continued ahead. This movement would cause curves in the lines. Therefore, it is the Office stance that Giusti would read on the claims, as currently presented.
With respect to Claim 12: Miller discloses “The device according to claim 1, further comprising: a motion sensor configured to determine movement of the 
With respect to Claim 13: Miller discloses “The device of claim 12, wherein the motion sensor is further configured determine movement of the print rail carriage and provide input to the controller, to control movement of the print rail carriage independent of movement of the chassis” [Miller, ¶ 0007, 0015, and 0017-0023].
Claims 14-19 are rejected under 35 USC 103 as being unpatentable over Miller (United States Patent Publication 2014/0277728) in view of Giusti et al. (United States Patent 7,372,247) and in further view of Stathis (United States Patent Publication 2011/0043515).
With respect to Claims 14-16: all limitations have been examined with respect to the device in claims 1 and 3-13. The device taught/disclosed in claims 14-16 can clearly perform as the device of claims 1 and 3-13. Therefore claims 14-16 are rejected under the same rationale.
However, While Miller discloses using BIM data for the grid and point marking, Claims 1 and 3-13 do not mention 2D to 3D conversion. Stathis, which is also a mapping system, teaches “wherein the construction instructions comprise a three-dimensional model; convert the three-dimensional model to floor coordinates” [Stathis, ¶ 0103-0104, 0125, and 0331].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of 
With respect to Claims 17-18: all limitations have been examined with respect to the device in claims 1 and 3-13. The device taught/disclosed in claims 17-18 can clearly perform as the device of claims 1 and 3-13. Therefore claims 17-18 are rejected under the same rationale.
However, While Miller discloses using BIM data for the grid and point marking, Claims 1 and 3-13 do not mention 2D to 3D conversion. Stathis, which is also a mapping system, teaches “wherein the construction instructions comprise a three-dimensional model; convert the three-dimensional model to floor coordinates” [Stathis, ¶ 0103-0104, 0125, and 0331].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stathis into the invention of Miller to not only use a marker/paint system with fixed print rail to mark the floor as Miller discloses but to also 3D and 2D 
With respect to Claim 19: Miller discloses “The device of claim 17, wherein the three-dimensional model comprises at least one computer automated design (CAD) model and at least one transition point along a marking path” [Miller, ¶ 0007, 0015, and 0017-0023].
Claim 2 is rejected under 35 USC 103 as being unpatentable over Miller (United States Patent Publication 2014/0277728) in view of Giusti et al. (United States Patent 7,372,247) and in further view of Pfaff et al. (United States Patent Publication 2015/0285644).
With respect to Claim 2: While Miller discloses using wheels to guide the machine to desired locations, Mayfield does not state what types of wheels the system uses.
Pfaff, which is also an automated vehicle control system that works with marks on floors, teaches “The device according to claim 1, wherein the chassis comprises Omni-directional wheels for translating the device along the floor in an Omni-directional manner” [Pfaff, ¶ 0017].
.
Claim 20 is rejected under 35 USC 103 as being unpatentable over Miller (United States Patent Publication 2014/0277728) in view of Giusti et al. (United States Patent 7,372,247) and in further view of Fudala (United States Patent Publication 2011/0172870).
With respect to Claim 20: While Miller discloses using a marker to mark the floor, Miller does not specifically state other types of markers that can be used.
Fudala, which is also a vehicle control system that marks floors teaches “The device of claim 17, wherein the print head is aligned with a marking path prior to transferring the floor markings to the floor, independent of a centerline of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fudala into the invention of Miller to not only mark the floors with a marker as Miller discloses but to also use other means, such as etching a floor at taught by Fudala with a motivation of creating a more robust system that will not wash off and further “for future reference” [Fudala, ¶ 0013]. Since the claimed invention is merely a combination of old, well known elements such as automated vehicle control to either follow or make marks on floors and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669